DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is no support in the elected embodiment of figures 4-5 for the claimed limitation of “and the channel layer is continuous from a portion below the source electrode to a portion below the drain electrode”, as recited in claims 1 and 2.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “a first barrier layer which is a nitride semiconductor disposed on and in contact with a selected part of an upper surface of the channel layer  and having a second band gap larger than the first band gap of the channel layer; 
a gate layer which is a nitride semiconductor disposed on and in contact with the first barrier layer; 
a second barrier layer which is a nitride semiconductor disposed in contact with both the channel layer and the first barrier layer, in an area where the gate layer is not disposed above the channel layer, wherein the second barrier layer has a third band gap which is larger than the first band gap of the channel layer, and is different from the second band gap of the first barrier layer, and has a thickness different from the first barrier layer”, as recited in claims 1 and 2, is unclear for the following reasons.  The disclosure recites on paragraph [0055] that the first barrier layer is formed of AlGaN.  The disclosure further recites on paragraph [0076] that the first barrier layer can be formed of various materials. The claimed device does not support a first barrier layer 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kikkawa (2014/0091316) in view of Applicant Admitted Prior Art (AAPR).Regarding claim 1, Kikkawa teaches in figure 7 and related text semiconductor device, comprising: 
a substrate 110; 
a channel layer 125 which is constituted of a single layer of a nitride semiconductor disposed over the substrate and having a first band gap; 
0.15Ga0.85N) than the first band gap (of GaN) of the channel layer 3; 
a gate layer (127 or 131) which is a nitride semiconductor disposed on and in contact (electrical contact) with the first barrier layer 126; 
a second barrier layer 123 which is a nitride semiconductor disposed in contact (at least electrical contact) with both the channel layer 125 and the first barrier layer 126, in an area where the gate layer 131 is not disposed above the channel layer, 
wherein the second barrier layer 123 has a third band gap which is larger (of Al0.2Ga0.8N) than the first band gap (of GaN) of the channel layer 125, and is different from the second band gap (of Al0.15Ga0.85N) of the first barrier layer, and has a thickness different from the first barrier layer; 
a gate electrode (131 or the top part of element 31) which is disposed on the gate layer; and 
a source electrode 132 and a drain electrode 133 which are spaced apart from the gate layer and disposed on the second barrier layer 123.

Kikkawa does not teach that a cross sectional shape along a source-to-drain direction of the gate layer is a forward tapered shape having a top smaller than a bottom, and wherein the channel layer is continuous from a portion below the source electrode to a portion below the drain electrode.

Kikkawa and AAPA are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kikkawa because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use a cross sectional shape along a source-to-drain direction of the gate layer is a forward tapered shape having a top smaller than a bottom, and wherein the channel layer is continuous from a portion below the source electrode to a portion below the drain electrode, as taught by AAPA, in Kikkawa’s device in order to improve the device characteristics.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kikkawa (2014/0091316) and Applicant Admitted Prior Art (AAPR), as applied to claim 1 above, and further in view of Huang et al. (5,116,774) and Gambin et al. (8,710,511).Regarding claim 2, Kikkawa and AAPA teach substantially the entire claimed structure, as applied to claim 1 above, including a gate layer which is a nitride semiconductor disposed on and in contact with the first barrier layer, and containing a p-type impurity; a diffusion layer (part of element 126) which is disposed in the first barrier layer and containing the p-type impurity.
 that a concentration of the p-type impurity contained in the first barrier layer is more than or equal to 1E18 cm-3, and a concentration of the p-type impurity contained in the second barrier layer is less than 1E18 cm-3.
Huang et al. teach that a concentration of the impurities contained in the barrier layer is more than or equal to 1E18 cm-3.
Gambin et al. teach in figure 2 and related text that the concentration of the impurities contained in the barrier layer is graded.
Huang et al., Gambin et al., Kikkawa and AAPA are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kikkawa because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second barrier layers having graded concentration more than or equal to 1E18 cm-3, as taught by Huang et al. and Gambin et al., in prior art’s device, in order to improve the device characteristics.
In the combined device, the concentration of the p-type impurity contained in the first barrier layer is more than or equal to 1E18 cm-3, and a concentration of the p-type impurity contained in the second barrier layer is less than 1E18 cm-3 (since the concentration is graded).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot in view of the new ground of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
10/27/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800